DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 12-20, drawn to a method of making a liner, classified in B29C65/04.
II. Claims 11 and 21, drawn to a liner, classified in B65D1/22.
III. Claims 22 and 23, drawn to an apparatus for lining a storage container, classified in B29C 66/814.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a different method such as one using heat to bond.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to make a different process such as one where the sheet is made with cutout corners.
Inventions II and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product can be made by a different apparatus such as one using heat to bond.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups would require different search strategies and different rejections.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Anthony Fussner on 12/2/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10 and 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11 and 21-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 18, it is unclear if a “corner strip weld” is a separate piece welding over the corner or a weld, as the tern” corner strip weld” implies it’s a weld, not a strip, but applying suggests it’s a preform as a preform is applied and a weld is made or formed.

Drawings
It is strongly suggested applicant submit formal drawings in place of the photographs as the specifics of the photographs are difficult to discern. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mankowski et al.(US Publication 2017/0182686).
Mankowski et al. discloses a method of making a container useable as a liner by removing corner pieces from a sheet of material to form a bottom with sides extending outwardly, bending the sides upwardly, and radio frequency compression welding along the corners to create the container.(Figures 1 and 2; [0006];[0052];[0069]-[0070])
Regarding claim 13, Mankowski et al. discloses moving the sidewalls to a “generally” perpendicular state, i.e. more perpendicular than horizontal.  The RF welding welds the corners and thus would be along the corners.  Since the bottom and sides are part of the same sheet, there is no need for welding along those fold lines, and the reference does not disclose welding along those fold lines.
Regarding claim 14, Mankowski et al. discloses starting with a flat sheet and states that the formed shape can be generally box shaped, with a square walled box, which would be a box with 4 vertical sides.[0046]
Regarding claim 15, Mankowski et al. shows making the liner from a single sheet of material.(Figure 2)
Claim(s) 1-5 and 12-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sevison(US Patent 2,818,484)
Sevison discloses a method of making a box useable as a liner by removing four rectangular pieces from the corner of a blank(starts as continuous strip, and ends as sheet with corners cut out in Figure 1) to form a cross-shaped configuration, folding the sidewalls upwardly to perpendicular, and using high frequency welding(radio frequency welding) to press and bond the sides together.(Col. 2, ll. 6-31; Col. 9, ll. 61-70)
Regarding claims 2 and 13, Sevison moves the four sides upward.(Col. 2, ll. 22-24)
Regarding claim 3 and 13, Sevison discloses sealing the corners of the box(Col. 2, ll. 4-5) which would make the box watertight.
Regarding claims 4 and 14, since the blank starts out as part of a continuous strip, one in the art would understand it would start out flat when the corners are cut out.
Regarding claims 5 and 15, Sevison shows the blank starts out as a single piece.(Figure 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevison.
Regarding claims 6, 7, 16, and 17, while the reference does not disclose making the blank from more than one sheet of material, the joining of sheets to form a single sheet is well-know and conventional in the manufacturing arts in general and would have been obvious for this reason.  Since RF welding is used to weld the corners, It would have been obvious to one of ordinary skill in the art at the time of filing to use the same mechanism to weld the two sheets together so that multiple welding system would not be needed.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevison as applied to claims 1 and 12 above, and further in view of Matsuura et al.(US Patent 6,161,714).
Sevison does not disclose applying any sort of support to the corners of the box.  Matsuura et al. discloses reinforcing the corners of a box in order to form a strong container which is lighter in weight.(Col. 4, l. 1-11)  It would have been obvious to one of ordinary skill in the art at the time of filing to apply a corner strip over the corner weld to form a strong container which is lighter in weight as taught by Matsuura et al.  The reference does not disclose this is hand welded, but hand and machine welding are obvious alternatives and it would have been obvious for this reason.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevison as applied to claims 1 and 12 above as evidenced by Britannica.com.
Sevison discloses the box can be made of vinylite.(Col. 1, ll. 70-72)  Britannica.com discloses that vinylite is a co-polymer of polyvinyl chloride and polyvinyl acetate.  Therefore, Sevison teaches using polyvinyl chloride as the material of the box.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevison as applied to claims 1 and 12 above, and further in view of Goad(US Publication 2017/0369238).
Sevison does not teach what the box is used for.  Goad teaches that polymer container can be used for cargo liners.(abstract; [0042])  It would have been obvious to one of ordinary skill in the art at the time of filing to use the boxes of Sevison as cargo liners by placing them inside process tanks since Sevison does not provide a use for them, leading on to look to how similar structures are used and Goad shows a similar structure is used as a liber for process tanks.(Abstract)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746